

116 S3743 IS: Untraceable Firearms Act of 2020
U.S. Senate
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3743IN THE SENATE OF THE UNITED STATESMay 14, 2020Mr. Blumenthal (for himself, Mr. Casey, Mrs. Feinstein, Mrs. Gillibrand, Ms. Harris, Ms. Hirono, Ms. Klobuchar, Mr. Markey, Mr. Menendez, Mr. Murphy, Mr. Reed, Mr. Schumer, Mr. Van Hollen, Ms. Warren, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to ensure that all firearms are traceable, and for other purposes.1.Short titleThis Act may be cited as the Untraceable Firearms Act of 2020.2.Sense of CongressIt is the sense of Congress that—(1)without the enactment of this Act, the Bureau of Alcohol, Tobacco, Firearms and Explosives has the authority to regulate ghost guns (as defined in section 921(a) of title 18, United States Code, as amended by section 3 of this Act) and unfinished frames and receivers; and(2)the purpose of this Act is to clarify and strengthen such authority. 3.Requirement that all firearms be traceable(a)DefinitionsSection 921(a) of title 18, United States Code, is amended—(1)in paragraph (3), by striking or (D) any destructive device and inserting ; (D) any destructive device; or (E) any combination of parts designed or intended for use in converting any device into a firearm and from which a firearm may be readily assembled;(2)in paragraph (10), by adding at the end the following: The term manufacturing firearms shall include assembling a functional firearm from a frame or receiver or molding, machining, or 3D printing a frame or receiver, and shall not include making or fitting special barrels, stocks, or trigger mechanisms to firearms.;(3)by inserting after paragraph (29) the following:(30)The term frame or receiver—(A)means the part of a firearm that provides or is intended to provide the housing for the trigger group, regardless of the stage of manufacture;(B)includes a frame or lower receiver, including blank, casting, or machined body, that requires modification, including machining, drilling, filing or molding, to be used as part of a functional firearm, and which is designed and intended to be used in the assembly of a functional firearm; and (C)does not include a piece of material that has had—(i)its size or external shape altered solely to facilitate transportation or storage; or(ii)solely its chemical composition altered.; and(4)by adding at the end the following:(36)The term ghost gun—(A)means a firearm, including a frame or receiver, that lacks a unique serial number engraved or cast on the frame or receiver by a licensed manufacturer or importer in accordance with this chapter; and(B)does not include a firearm that has been rendered permanently inoperable..(b)Prohibition; requirementsSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)(1)The Congress finds and declares the following:(A)Firearms tracing is the systematic tracking of the movement of a firearm recovered by law enforcement officials from the first sale of a firearm by the manufacturer or importer through the distribution chain (including the wholesaler and retailer) to the first retail purchaser.(B)Law enforcement agencies across the country work with the Bureau of Alcohol, Tobacco, Firearms and Explosives to trace firearms and thereby obtain investigative leads in the fight against violent crime and terrorism.(C)The ability of law enforcement agencies to trace a firearm is dependent on the serial number or other marks on the firearm that identify the manufacturer or importer who manufactured or imported the firearm and that are unique to the firearm.(D)Interstate gun trafficking interferes with lawful commerce in firearms and significantly contributes to gun crime. Of the 254,700 firearms traced by the Bureau of Alcohol, Tobacco, Firearms and Explosives in 2018, 71,910 of those firearms were originally sold by a licensed firearms dealer in a State other than the State where the firearms were recovered. These guns made up 28.2 percent of all firearm recoveries in 2018.(E)Even before the sale of a firearm, the gun, its component parts, and the raw materials from which they are made have considerably moved in interstate commerce.(F)If unserialized and untraceable firearms may be constructed and transported freely from State to State, ordinary citizens and foreign visitors may fear to travel to or through certain parts of the country due to concern about violent crime and gun violence, and law enforcement agencies may be unable to address it.(2)(A)Except as provided in subparagraph (B), it shall be unlawful for any person to manufacture, sell, offer to sell, transfer, purchase, or receive a ghost gun in or affecting interstate or foreign commerce.(B)Subparagraph (A) shall not apply to—(i)the manufacture of a firearm by a licensed manufacturer if the licensed manufacturer complies with section 923(i) before selling or transferring the firearm to another person;(ii)the offer to sell, sale, or transfer of a firearm to, or purchase or receipt of a firearm by, a licensed manufacturer or importer before January 1, 2022; or(iii)transactions between licensed manufacturers and importers on any date.(bb)It shall be unlawful for a person other than a licensed manufacturer or importer to engrave or cast a serial number on a firearm in or affecting interstate or foreign commerce.(cc)Beginning on January 1, 2022, it shall be unlawful for any person other than a licensed manufacturer or importer to possess a ghost gun in or affecting interstate or foreign commerce. (dd)Beginning on January 1, 2022, it shall be unlawful for any person other than a licensed manufacturer or importer to possess a ghost gun in or affecting interstate or foreign commerce with the intent to sell or transfer the ghost gun with or without further manufacturing or to manufacture a firearm with the ghost gun.(ee)(1)It shall be unlawful for any person to sell, offer to sell, or transfer, in or affecting interstate or foreign commerce, to any person other than a licensed manufacturer a machine that has the sole or primary function of manufacturing firearms.(2)Except as provided in paragraph (3), beginning on January 1, 2022, it shall be unlawful for any person other than a licensed manufacturer to possess, purchase, or receive, in or affecting interstate or foreign commerce, a machine that has the sole or primary function of manufacturing firearms.(3)Paragraph (2) shall not apply to a person who is engaged in the business of selling manufacturing equipment to a licensed manufacturer who possesses a machine with the intent to sell or transfer the machine to a licensed manufacturer..(c)RequirementsSection 923(i) of title 18, United States Code, is amended by adding at the end the following: The serial number shall be engraved or cast on the frame or receiver in a manner sufficient to identify the firearm and the manufacturer or importer that put the serial number on the firearm..(d)PenaltiesSection 924 of title 18, United States Code, is amended—(1)in subsection (a)(1)(B), by striking or (q) and inserting (q), (aa), (bb), (cc), (dd), or (ee); and(2)in subsection (d)(1), by striking or (k) and inserting (k), (aa), (bb), (cc), (dd), or (ee).4.Modernization of the prohibition on un­de­tect­able firearmsSection 922(p) of title 18, United States Code, is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by striking any firearm;(B)by amending subparagraph (A) to read as follows:(A)an undetectable firearm; or; and(C)in subparagraph (B), by striking any major component of which, when subjected to inspection by the types of x-ray machines commonly used at airports, does not generate and inserting the following: a major component of a firearm which, if subjected to inspection by the types of detection devices commonly used at airports for security screening, would not generate;(2)in paragraph (2)—(A)by amending subparagraph (A) to read as follows:(A)the term undetectable firearm means a firearm, as defined in section 921(a)(3)(A), of which no major component is wholly made of detectable material;; (B)by striking subparagraph (B) and inserting the following:(B)the term major component, with respect to a firearm—(i)means the slide or cylinder or the frame or receiver of the firearm; and(ii)in the case of a rifle or shotgun, includes the barrel of the firearm; and; and(C)by striking subparagraph (C) and all that follows through the end of the undesignated matter following subparagraph (C) and inserting the following:(C)the term detectable material means any material that creates a magnetic field equivalent to or more than 3.7 ounces of 17–4 pH stainless steel.;(3)in paragraph (3)—(A)in the first sentence, by inserting , including a prototype, after of a firearm; and(B)by striking the second sentence; and(4)in paragraph (5), by striking shall not apply to any firearm which and all that follows and inserting the following: “shall not apply to—(A)any firearm received by, in the possession of, or under the control of the United States; or(B)the manufacture, importation, possession, transfer, receipt, shipment, or delivery of a firearm by a licensed manufacturer or licensed importer pursuant to a contract with the United States..